
	
		II
		111th CONGRESS
		2d Session
		S. 3113
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2010
			Mr. Leahy (for himself
			 and Mr. Levin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to reaffirm
		  the United States’ historic commitment to protecting refugees who are fleeing
		  persecution or torture.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Refugee Protection Act of
			 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Elimination of arbitrary time limits on asylum
				applications.
					Sec. 4. Protecting victims of terrorism from being defined as
				terrorists.
					Sec. 5. Protecting certain vulnerable groups of asylum
				seekers.
					Sec. 6. Effective adjudication of proceedings.
					Sec. 7. Scope and standard for review.
					Sec. 8. Efficient asylum determination process and detention of
				asylum seekers.
					Sec. 9. Secure alternatives program.
					Sec. 10. Conditions of detention.
					Sec. 11. Timely notice of immigration charges.
					Sec. 12. Procedures for ensuring accuracy and verifiability of
				sworn statements taken pursuant to expedited removal authority.
					Sec. 13. Study on the effect of expedited removal provisions,
				practices, and procedures on asylum claims.
					Sec. 14. Lawful permanent resident status of refugees and
				asylum seekers granted asylum.
					Sec. 15. Protections for minors seeking asylum.
					Sec. 16. Multiple forms of relief.
					Sec. 17. Protection of refugee families.
					Sec. 18. Reform of refugee consultation process and refugee
				processing.
					Sec. 19. Admission of refugees in the absence of the annual
				presidential determination.
					Sec. 20. Authority to designate certain groups of refugees for
				consideration.
					Sec. 21. Update of reception and placement grants.
					Sec. 22. Legal assistance for refugees and asylees.
					Sec. 23. Protection for aliens interdicted at sea.
					Sec. 24. Protection of stateless persons in the United
				States.
					Sec. 25. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)Asylum
			 seekerThe term asylum seeker—
				(A)means—
					(i)any
			 applicant for asylum under section 208 of the Immigration and Nationality Act
			 (8 U.S.C. 1158);
					(ii)any alien who
			 indicates an intention to apply for asylum under that section; and
					(iii)any alien who
			 indicates an intention to apply for withholding of removal, pursuant to—
						(I)section 241 of
			 the Immigration and Nationality Act (8 U.S.C. 1231); or
						(II)the Convention
			 Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment,
			 done at New York December 10, 1984;
						(B)includes any
			 individual described in subparagraph (A) whose application for asylum or
			 withholding of removal is pending judicial review; and
				(C)does not include
			 an individual with respect to whom a final order denying asylum and withholding
			 of removal has been entered if such order is not pending judicial
			 review.
				(2)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			3.Elimination of
			 arbitrary time limits on asylum applicationsSection 208(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1158(a)(2)) is amended—
			(1)by striking
			 subparagraph (B);
			(2)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively;
			(3)in subparagraph
			 (B), as redesignated, by striking (D) and inserting
			 (C); and
			(4)by striking
			 subparagraph (C), as redesignated, and inserting the following:
				
					(C)Changed
				circumstancesNotwithstanding subparagraph (B), an application
				for asylum of an alien may be considered if the alien demonstrates, to the
				satisfaction of the Attorney General, the existence of changed circumstances
				that materially affect the applicant’s eligibility for
				asylum.
					.
			4.Protecting
			 victims of terrorism from being defined as terroristsSection 212(a)(3)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(3)(B)) is amended—
			(1)in clause (i)—
				(A)by amending subclause (IX) to read as
			 follows:
					
						(IX)is an officer,
				official, representative, or spokesman of the Palestine Liberation
				Organization,
						;
				and
				(B)by striking the
			 matter following subclause (IX) and inserting the following:
					
						“is
				inadmissible.;
				(2)in clause (iii), by inserting which
			 is intended to intimidate or coerce a civilian population or to influence the
			 policy of a government by intimidation or coercion and after
			 means any activity;
			(3)in clause (iv)(VI), by inserting
			 (other than as the result of coercion) after to commit an
			 act;
			(4)in clause (vi)—
				(A)in subclause (I), by adding
			 or at the end;
				(B)in subclause
			 (II), by striking ; or and inserting a period; and
				(C)by striking subclause (III); and
				(5)by adding at the end the following:
				
					(vii)As used in this
				paragraph, the term, coercion means—
						(I)serious harm,
				including restraint against any person; or
						(II)any scheme,
				plan, or pattern intended to cause a person to believe that failure to perform
				an act would result in serious harm to, or restraint against, any
				person.
						.
			5.Protecting
			 certain vulnerable groups of asylum seekers
			(a)Defined
			 termSection 101(a)(42) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(42)) is amended to read as follows:
				
					(42)(A)The term
				refugee means any person who—
							(i)(I)is outside any country
				of such person’s nationality or, in the case of a person having no nationality,
				is outside any country in which such person last habitually resided; and
								(II)is unable to return to, and is
				unable or unwilling to avail himself or herself of the protection of, that
				country because of persecution, or a well-founded fear of persecution, on
				account of race, religion, nationality, membership in a particular social
				group, or political opinion; or
								(ii)in such circumstances as the
				President may specify, after appropriate consultation (as defined in section
				207(e))—
								(I)is within the country of such person’s
				nationality or, in the case of a person having no nationality, within the
				country in which such person is habitually residing; and
								(II)is persecuted, or who has a well-founded
				fear of persecution, on account of race, religion, nationality, membership in a
				particular social group, or political opinion.
								(B)The term refugee does not
				include any person who ordered, incited, assisted, or otherwise participated,
				other than as a result of coercion (as defined in section 212(a)(3)(B)(vii)),
				in the persecution of any person on account of race, religion, nationality,
				membership in a particular social group, or political opinion.
						(C)For purposes of determinations under
				this Act—
							(i)a person who has been forced to
				abort a pregnancy or to undergo involuntary sterilization, or who has been
				persecuted for failure or refusal to undergo such a procedure or for other
				resistance to a coercive population control program, shall be deemed to have
				been persecuted on account of political opinion; and
							(ii)a person who has a well-founded
				fear that he or she will be forced to undergo such a procedure or subject to
				persecution for such failure, refusal, or resistance shall be deemed to have a
				well-founded fear of persecution on account of political opinion.
							(D)For purposes of determinations under
				this Act, any group whose members share a characteristic that is either
				immutable or fundamental to identity, conscience, or the exercise of the
				person’s human rights such that the person should not be required to change it,
				shall be deemed a particular social group, without any additional
				requirement.
						.
			(b)Conditions for
			 granting asylumSection 208(b)(1)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1158(b)(1)(B)) is amended—
				(1)in clause (i), by
			 striking at least one central reason for persecuting the
			 applicant and inserting a factor in the applicant’s persecution
			 or fear of persecution;
				(2)in clause (ii),
			 by striking the last sentence and inserting the following: If the trier
			 of fact determines that the applicant should provide evidence that corroborates
			 otherwise credible testimony, the trier of fact shall provide notice and allow
			 the applicant a reasonable opportunity to file such evidence unless the
			 applicant does not have the evidence and cannot reasonably obtain the
			 evidence.;
				(3)by redesignating
			 clause (iii) as clause (iv);
				(4)by inserting
			 after clause (ii) the following:
					
						(iii)Supporting
				evidence acceptedDirect or circumstantial evidence, including
				evidence that the State is unable to protect the applicant or that State legal
				or social norms tolerate such persecution against persons like the applicant,
				may establish that persecution is on account of race, religion, nationality,
				membership in a particular social group, or political
				opinion.
						;
				and
				(5)in clause (iv),
			 as redesignated, by striking , without regard to whether an
			 inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s
			 claim, or any other relevant factor. and inserting . If the
			 trier of fact determines that there are inconsistencies or omissions, the alien
			 shall be given an opportunity to explain and to provide support or evidence to
			 clarify such inconsistencies or omissions..
				(c)Removal
			 proceedingsSection 240(c)(4) of the Immigration and Nationality
			 Act (8 U.S.C. 1229a(c)(4)) is amended—
				(1)in subparagraph
			 (B), by striking the last sentence and inserting the following: If the
			 trier of fact determines that the applicant should provide evidence that
			 corroborates otherwise credible testimony, the trier of fact shall provide
			 notice and allow the applicant a reasonable opportunity to file such evidence
			 unless the applicant does not have the evidence and cannot reasonably obtain
			 the evidence.; and
				(2)in subparagraph
			 (C), by striking , without regard to whether an inconsistency,
			 inaccuracy, or falsehood goes to the heart of the applicant’s claim, or any
			 other relevant factor and inserting . If the trier of fact
			 determines that there are inconsistencies or omissions, the alien shall be
			 given an opportunity to explain and to provide support or evidence to clarify
			 such inconsistencies or omissions..
				6.Effective
			 adjudication of proceedingsSection 240(b)(4) of the Immigration and
			 Nationality Act (8 U.S.C. 1229a(b)(4)) is amended—
			(1)in the matter
			 preceding subparagraph (A), by striking In proceedings under this
			 section, under regulations of the Attorney General and inserting
			 The Attorney General shall promulgate regulations for proceedings under
			 this section, under which—
			(2)in subparagraph
			 (B), by striking , and at the end and inserting a
			 semicolon;
			(3)by redesignating
			 subparagraph (C) as subparagraph (D); and
			(4)by inserting
			 after subparagraph (B) the following:
				
					(C)the Attorney
				General, or the designee of the Attorney General, may appoint counsel to
				represent an alien if the fair resolution or effective adjudication of the
				proceedings would be served by appointment of counsel;
				and
					.
			7.Scope and
			 standard for reviewSection
			 242(b) of the Immigration and Nationality Act (8 U.S.C. 1252(b)) is
			 amended—
			(1)in paragraph (1), by adding at the end the
			 following: The alien shall not be removed during such 30-day period,
			 unless the alien indicates in writing that he or she wishes to be removed
			 before the expiration of such period.; and
			(2)by striking paragraph (4) and inserting the
			 following:
				
					(4)Scope and
				standard for reviewExcept as
				provided in paragraph (5)(B), the court of appeals shall sustain a final
				decision ordering removal unless it is contrary to law, an abuse of discretion,
				or not supported by substantial evidence. The court of appeals shall decide the
				petition only on the administrative record on which the order of removal is
				based.
					.
			8.Efficient asylum
			 determination process and detention of asylum seekers
			(a)In
			 generalSection 235(b)(1)(B) of the Immigration and Nationality
			 Act (8 U.S.C. 1225(b)(1)(B)) is amended—
				(1)in clause (ii),
			 by striking shall be detained for further consideration of the
			 application for asylum and inserting may, in the Secretary’s
			 discretion, be detained for further consideration of the application for asylum
			 by an asylum officer designated by the Director of United States Citizenship
			 and Immigration Services. The asylum officer, after conducting a nonadversarial
			 asylum interview, may grant asylum to the alien under section 208 or refer the
			 case to a designee of the Attorney General, for a de novo asylum determination,
			 for relief under the Convention Against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment, done at New York December 10, 1984, or for
			 withholding of removal under section 241(b)(3).;
				(2)in clause
			 (iii)(IV)—
					(A)by amending the
			 subclause heading to read as follows:
						
							(IV)Detention
							;
				and
					(B)by striking
			 shall and inserting may, in the Secretary’s
			 discretion,; and
					(3)by inserting
			 after clause (v) the following:
					
						(vi)Parole of
				certain aliensAny alien subject to detention under clause
				(iii)(IV) who has established identity and been determined to have a credible
				fear of persecution shall be released from the custody of the Department of
				Homeland Security not later than 7 days after such determination unless the
				Department demonstrates by substantial evidence that the alien—
							(I)poses a risk to
				public safety, which may include a risk to national security; or
							(II)is a flight
				risk, which cannot be mitigated through other conditions of release, such as
				bond or secure alternatives, that would reasonably ensure that the alien would
				appear for immigration proceedings.
							(vii)Review of
				detentionIf an alien described in clause (vi) is denied release
				from detention, the Attorney General shall—
							(I)not later than 7
				days after such denial, review the parole determination through a hearing
				before an immigration judge, who shall determine whether the alien should be
				paroled and any conditions of such release; and
							(II)notify the
				detained alien and the alien’s legal representative of the reason for such
				denial, orally and in writing, in a language the alien claims to
				understand.
							(viii)WaiverThe
				alien may waive the 7-day review requirement under clause (vii)(I) and request
				a review at a later time. Any alien whose parole request has been reviewed and
				denied under clause (vii)(I) may request another review and determination upon
				showing that there was a material change in circumstances since the last
				review.
						.
				(b)RulemakingThe
			 Secretary and the Attorney General shall promulgate regulations establishing a
			 process for reviewing the eligibility of aliens for parole in accordance with
			 clause (vi) and (vii) of section 235(b)(1)(B) of the Immigration and
			 Nationality Act, as amended by subsection (a).
			9.Secure
			 alternatives program
			(a)EstablishmentThe
			 Secretary shall establish the Secure Alternatives Program (referred to in this
			 section as the Program) under which an alien who has been
			 detained may be released under enhanced supervision—
				(1)to prevent the
			 alien from absconding;
				(2)to ensure that
			 the alien makes appearances related to such detention; and
				(3)to authorize and
			 promote the utilization of alternatives to detention of asylum seekers.
				(b)Program
			 requirements
				(1)Nationwide
			 implementationThe Secretary shall facilitate the nationwide
			 implementation of the Program.
				(2)Utilization of
			 alternativesThe Program shall utilize a continuum of
			 alternatives based on the alien’s need for supervision, which may include
			 placement of the alien—
					(A)with an
			 individual or organizational sponsor; or
					(B)in a supervised
			 group home.
					(3)Program
			 elementsThe Program shall include—
					(A)individualized
			 case management by an assigned case supervisor; and
					(B)referral to
			 community-based providers of legal and social services.
					(4)Restrictive
			 electronic monitoring
					(A)In
			 generalRestrictive electronic monitoring devices, such as ankle
			 bracelets, may not be used unless there is a demonstrated need for such
			 enhanced monitoring.
					(B)Periodic
			 reviewThe Secretary shall periodically review any decision to
			 require the use of devices described in subparagraph (A).
					(5)Aliens eligible
			 for secure alternatives program
					(A)In
			 generalAsylum seekers shall be eligible to participate in the
			 Program.
					(B)Program
			 designThe Program shall be designed to ensure sufficient
			 supervision of the population described in subparagraph (A).
					(6)ContractsThe
			 Secretary shall enter into contracts with qualified nongovernmental entities to
			 implement the Program.
				(7)Other
			 considerationsIn designing the Program, the Secretary
			 shall—
					(A)consult with
			 relevant experts; and
					(B)consider programs
			 that have proven successful in the past, including the Appearance Assistance
			 Program developed by the Vera Institute of Justice.
					10.Conditions of
			 detention
			(a)RulemakingThe
			 Secretary shall promulgate regulations that—
				(1)authorize and
			 promote the utilization of alternatives to detention of asylum seekers;
				(2)establish the
			 conditions for detention of asylum seekers that ensure a safe and humane
			 environment; and
				(3)include the
			 rights and procedures set forth in subsections (c) through (h).
				(b)DefinitionsIn
			 this section:
				(1)DetaineeThe
			 term detainee means an individual who is detained under the
			 authority of United States Immigration and Customs Enforcement.
				(2)Detention
			 facilityThe term detention facility means any
			 Federal, State, local government facility, or privately owned and operated
			 facility, which is being used to hold detainees longer than 72 hours.
				(3)Short-term
			 detention facilityThe term short-term detention
			 facility means any Federal, State, local government, or privately owned
			 and operated facility that is used to hold immigration detainees for not more
			 than 72 hours.
				(4)Group legal
			 orientation presentationsThe term group legal orientation
			 presentations means live group presentations, supplemented by individual
			 orientations, pro se workshops, and pro bono referrals, that—
					(A)are carried out
			 by private nongovernmental organizations;
					(B)are presented to
			 detainees;
					(C)inform detainees
			 about United States immigration law and procedures; and
					(D)enable detainees
			 to determine their eligibility for relief.
					(c)Access to legal
			 services
				(1)Lists of legal
			 service providersAll detainees arriving at a detention facility
			 shall promptly receive—
					(A)access to legal
			 information, including an on-site law library with up-to-date legal materials
			 and law databases;
					(B)free access to
			 the necessary equipment and materials for legal research and correspondence,
			 such as computers, printers, copiers, and typewriters;
					(C)an accurate,
			 updated list of free or low-cost immigration legal service providers
			 that—
						(i)are
			 near such detention facility; and
						(ii)can assist those
			 with limited English proficiency or disabilities;
						(D)confidential
			 meeting space to confer with legal counsel; and
					(E)services to send
			 confidential legal documents to legal counsel, government offices, and legal
			 organizations.
					(2)Group legal
			 orientation presentations
					(A)Establishment
			 of a national legal orientation support and training centerThe
			 Attorney General, in consultation with the Secretary, shall establish a
			 National Legal Orientation Support and Training Center (referred to in this
			 subsection as the Center) to ensure quality and consistent
			 implementation of group legal orientation programs nationwide.
					(B)DutiesThe
			 Center shall—
						(i)offer training to
			 nonprofit agencies that will offer group legal orientation programs;
						(ii)consult with
			 nonprofit agencies offering group legal orientation programs regarding program
			 development and substantive legal issues; and
						(iii)develop
			 standards for group legal orientation programs.
						(C)ProceduresThe
			 Secretary shall establish procedures for regularly scheduled, group legal
			 orientation presentations.
					(3)Grants
			 authorizedThe Attorney General shall establish a program to
			 award grants to nongovernmental agencies to develop, implement, or expand legal
			 orientation programs for all detainees at a detention facility that offers such
			 programs.
				(4)Notification
			 requirementThe Secretary shall establish procedures to promptly
			 notify detainees at a detention facility, orally and in writing in a language
			 that the detainee claims to understand, of—
					(A)their available
			 release options; and
					(B)the procedures
			 for requesting such options.
					(d)Visits
				(1)Legal
			 representationDetainees in detention facilities have the right
			 to meet privately with current or prospective legal representatives,
			 interpreters, and other legal support staff for at least 8 hours per day on
			 regular business days and 4 hours per day on weekends and holidays, subject to
			 appropriate security procedures. Legal visits may only be restricted for
			 narrowly defined exceptional circumstances, such as a natural disaster or
			 comparable emergency.
				(2)Pro bono
			 organizationsDetention facilities shall prominently post, in
			 detainee housing units and other appropriate areas, official lists of pro bono
			 legal organizations and their contact information. The Secretary shall update
			 such lists semiannually.
				(3)Religious,
			 cultural, and spiritual visitorsDetainees have the right to
			 reasonable access to religious or other qualified individuals to address
			 religious, cultural, and spiritual considerations.
				(4)ChildrenDetainees
			 have the right to regular, private contact visits with their children (as
			 defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b)(1)).
				(e)Quality of
			 medical care
				(1)Right to
			 medical careEach detainee has the right to—
					(A)prompt and
			 adequate medical care, designed to ensure continuity of care, at no cost to the
			 detainee;
					(B)care to address
			 medical needs that existed prior to detention; and
					(C)primary care,
			 emergency care, chronic care, reproductive health care, prenatal care, dental
			 care, eye care, mental health care, and other medically necessary specialized
			 care.
					(2)Screenings and
			 examinationsEach detainee shall receive—
					(A)a comprehensive
			 medical, dental, and mental health intake screening, including screening for
			 sexual abuse or assault, conducted by a licensed health care professional upon
			 arrival at a detention facility or short-term detention facility; and
					(B)a comprehensive
			 medical and mental health examination by a licensed health care professional
			 not later than 14 days after the detainee’s arrival at a detention
			 facility.
					(3)Medications and
			 treatment
					(A)PrescriptionsEach
			 detainee taking prescribed medications prior to detention shall be allowed to
			 continue taking such medications, on schedule and without interruption, until a
			 licensed health care professional examines the immigration detainee and decides
			 upon an alternative course of treatment. Detainees who arrive at a detention
			 facility without prescription medications and report being on specific
			 prescription medications shall be evaluated by a qualified health care
			 professional not later than 24 hours after such arrival. All decisions to
			 discontinue or modify a detainee’s reported prescription medication regimen
			 shall be conveyed to the detainee in a language that the detainee understands
			 and recorded in writing in the detainee’s medical records.
					(B)Psychotropic
			 medicationMedication may not be forcibly administered to a
			 detainee to facilitate transport, removal, or otherwise to control the
			 detainee’s behavior. Involuntary psychotropic medication may only be used, to
			 the extent authorized by applicable law, in emergency situations after a
			 physician has personally examined the detainee and determined that—
						(i)the
			 detainee is imminently dangerous to self or others due to a mental illness;
			 and
						(ii)involuntary
			 psychotropic medication is medically appropriate to treat the mental illness
			 and necessary to prevent harm.
						(C)TreatmentEach
			 detainee shall be provided medically necessary treatment, including prenatal
			 care, prenatal vitamins, hormonal therapies, and birth control. Female
			 detainees shall be provided with adequate access to sanitary products.
					(4)Medical care
			 decisionsAny decision regarding requested medical care for a
			 detainee—
					(A)shall be made in
			 writing by an on-site licensed health care professional not later than 72 hours
			 after such medical care is requested; and
					(B)shall be
			 immediately communicated to the detainee.
					(5)Administrative
			 appeals process
					(A)In
			 generalThe operators of detention facilities, in conjunction
			 with the Department of Homeland Security, shall ensure that detainees, medical
			 providers, and legal representatives are provided the opportunity to appeal a
			 denial of requested health care services by an on-site provider to an
			 independent appeals board.
					(B)Appeals
			 boardThe appeals board shall include health care professionals
			 in the fields relevant to the request for medical or mental health care.
					(C)DecisionNot
			 later than 7 days after an appeal is received by the appeals board under this
			 paragraph, or earlier if medically necessary, the appeals board shall—
						(i)issue a written
			 decision regarding the appeal; and
						(ii)notify the
			 detention facility and the appellee, orally and in a writing in a language the
			 appellee claims to understand, of such decision.
						(6)Review of
			 on-site medical provider requests
					(A)In
			 generalThe Secretary shall respond within 72 hours to any
			 request by an on-site medical provider for authorization to provide medical or
			 mental health care to a detainee.
					(B)Written
			 explanationIf the Secretary denies or fails to grant a request
			 described in subparagraph (A), the Secretary shall immediately provide a
			 written explanation of the reasons for such decision to the on-site medical
			 provider and the detainee.
					(C)Appeals
			 boardThe on-site medical provider and the detainee (or the
			 detainee’s legal representative) shall be permitted to appeal the denial of, or
			 failure to grant, a request described in subparagraph (A) to an independent
			 appeals board.
					(D)DecisionNot
			 later than 7 days after an appeal is received by the appeals board under this
			 paragraph, or earlier if medically necessary, the appeals board shall—
						(i)issue a written
			 decision regarding the appeal;
						(ii)notify the
			 detainee of such decision, orally and in a writing in a language the detainee
			 claims to understand; and
						(iii)notify the
			 on-site medical provider and the detention facility of such decision.
						(7)Conditional
			 release
					(A)In
			 generalIf a licensed health care professional determines that a
			 detainee has a medical or mental health care condition, is pregnant, or is a
			 nursing mother, the Secretary shall consider releasing the detainee on parole,
			 on bond, or into a secure alternatives program.
					(B)ReevaluationIf
			 a detainee described in subparagraph (A) is not initially released under this
			 paragraph, the Secretary shall periodically reevaluate the situation of the
			 detainee to determine if such a release would be appropriate.
					(C)Discharge
			 planningUpon removal or release, all detainees with serious
			 medical or mental health conditions and women who are pregnant shall receive
			 discharge planning to ensure continuity of care for a reasonable period of
			 time.
					(8)Medical
			 records
					(A)In
			 generalThe Secretary shall—
						(i)maintain
			 complete, confidential medical records for each detainee and make such records
			 available to the detainee, or to individuals authorized by the detainee, not
			 later than 72 hours after receiving a request for such records.
						(B)Transfer of
			 medical recordsImmediately upon a detainee’s transfer between
			 detention facilities, the detainee’s complete medical records, including any
			 transfer summary, shall be provided to the receiving detention facility.
					(f)Transfer of
			 detainees
				(1)NoticeAbsent
			 exigent circumstances, such as a natural disaster or comparable emergency, the
			 Secretary shall provide written notice to any detainee, orally and in a writing
			 in a language the detainee claims to understand, not less than 72 hours before
			 transferring such detainee to another detention facility. Not later than 24
			 hours after such transfer, the Secretary shall notify the detainee’s legal
			 representative, or other person designated by the detainee of the transfer, by
			 telephone and in writing.
				(2)ProceduresAbsent
			 exigent circumstances, such as a natural disaster or comparable emergency, the
			 Secretary may not transfer a detainee to another detention facility if such
			 transfer would—
					(A)impair an
			 existing attorney-client relationship;
					(B)prejudice the
			 rights of the detainee in any legal proceeding, including any Federal, State,
			 or administrative proceeding; or
					(C)negatively affect
			 the detainee’s health, including by interrupting the continuity of medical care
			 or provision of prescription medication.
					(g)Access to
			 telephones
				(1)In
			 generalNot later than 6 hours after the commencement of a
			 detention of a detainee, the detainee shall be provided reasonable access to a
			 telephone, with at least 1 working telephone available for every 25
			 detainees.
				(2)ContactsEach
			 detainee has the right to contact by telephone, free of charge—
					(A)legal
			 representatives;
					(B)nongovernmental
			 organizations designated by the Secretary;
					(C)consular
			 officials;
					(D)the United
			 Nations High Commissioner for Refugees;
					(E)Federal and State
			 courts in which the detainee is, or may become, involved in a legal proceeding;
			 and
					(F)all government
			 immigration agencies and adjudicatory bodies, including the Office of the
			 Inspector General of the Department of Homeland Security and the Office for
			 Civil Rights and Civil Liberties of the Department of Homeland Security,
			 through confidential toll-free numbers.
					(3)EmergenciesEach
			 detainee subject to expedited removal or who is experiencing a personal or
			 family emergency, including the need to arrange care for dependents, shall be
			 allowed to make confidential calls at no charge.
				(4)PrivacyEach
			 detainee has the right to hold private telephone conversations for the purpose
			 of obtaining legal representation or related to legal matters.
				(5)RatesThe
			 Secretary shall ensure that rates charged in detention facilities for telephone
			 calls are reasonable and do not significantly impair the detainee’s right to
			 make telephone calls.
				(h)Physical and
			 sexual abuse
				(1)In
			 generalNo detainee, whether in a detention facility or
			 short-term detention facility, shall be subject to degrading or inhumane
			 treatment such as physical abuse, sexual abuse or harassment, or arbitrary
			 punishment.
				(2)PreventionThe
			 operators of detention facilities shall take all necessary measures—
					(A)to prevent sexual
			 abuse and sexual assaults of detainees;
					(B)to provide
			 medical and mental health treatment to victims of sexual abuse and sexual
			 assaults; and
					(C)to comply fully
			 with the national standards for the detection, prevention, reduction, and
			 punishment of prison rape adopted pursuant to section 8(a) of the Prison Rape
			 Elimination Act of 2003 (42 U.S.C. 15607(a)).
					(i)Limitations on
			 solitary confinement, shackling, and strip searches
				(1)Extraordinary
			 circumstancesSolitary confinement, shackling, and strip searches
			 of detainees—
					(A)may not be used
			 unless such techniques are necessitated by extraordinary circumstances in which
			 the safety of other persons is at imminent risk; and
					(B)may not be used
			 for the purpose of humiliating detainees either within or outside the detention
			 facility.
					(2)Protected
			 classesSolitary confinement, shackling, and strip searches may
			 not be used on pregnant women, nursing mothers, women in labor or delivery, or
			 children who are younger than 18 years of age. Strip searches may not be
			 conducted in the presence of children who are younger than 21 years of
			 age.
				(3)Written
			 policiesDetention facilities shall—
					(A)adopt written
			 policies pertaining to the use of force and restraints; and
					(B)train all staff
			 on the proper use of such techniques and devices.
					(j)Location of
			 detention facilities
				(1)New
			 facilitiesAll detention facilities first used by the Department
			 of Homeland Security after the date of the enactment of this Act shall be
			 located within 50 miles of a community in which there is a demonstrated
			 capacity to provide free or low-cost legal representation by—
					(A)nonprofit legal
			 aid organizations; or
					(B)pro bono
			 attorneys with expertise in asylum or immigration law.
					(2)Existing
			 facilitiesNot later than January 1, 2014, all detention
			 facilities used by the Department of Homeland Security shall meet the location
			 requirement described in paragraph (1).
				(3)ReportIf
			 the Secretary fails to comply with the requirement under paragraph (2) by
			 January 1, 2014, the Secretary shall submit a report to Congress on such date,
			 and annually thereafter, that—
					(A)explains the
			 reasons for such failure; and
					(B)describes the
			 specific plans of the Secretary to meet such requirement.
					(k)Translation
			 capabilitiesThe operators of detention facilities and short-term
			 detention facilities shall—
				(1)employ staff who
			 are professionally qualified in any language spoken by more than 10 percent of
			 its detainee population;
				(2)arrange for
			 alternative translation services, as needed, in the exceptional circumstances
			 when trained bilingual staff members are unavailable to translate; and
				(3)provide notices
			 and written materials to detainees in the native language of such detainees if
			 such language is spoken by more than 5 percent of the detainees in the
			 facility.
				(l)Recreational
			 programs and activitiesDetainees shall be provided with access
			 to at least 1 hour of indoor and outdoor recreational programs and activities
			 each day.
			(m)Training of
			 personnelAll personnel at detention facilities and short-term
			 detention facilities shall be given comprehensive, specialized training and
			 regular, periodic updates, including—
				(1)an overview of
			 immigration detention and all detention standards;
				(2)the
			 characteristics of the noncitizen detainee population, including the special
			 needs of vulnerable populations among detainees and cultural, gender, gender
			 identity, and sexual orientation issues; and
				(3)the due process
			 and grievance procedures to protect the rights of detainees.
				(n)TransportationThe
			 Secretary shall ensure that—
				(1)each detainee is
			 safely transported, which shall include the appropriate use of safety harnesses
			 and occupancy limitations of vehicles; and
				(2)female officers
			 are responsible and at all times present during the transfer and transport of
			 female detainees who are in the custody of the Department of Homeland
			 Security.
				(o)Vulnerable
			 populationsDetention facility conditions and minimum
			 requirements for detention facilities shall recognize and accommodate the
			 unique needs of vulnerable detainees, including—
				(1)families with
			 children;
				(2)asylum
			 seekers;
				(3)victims of abuse,
			 torture, or trafficking;
				(4)individuals who
			 are older than 65 years of age;
				(5)pregnant women;
			 and
				(6)nursing
			 mothers.
				(p)ChildrenThe
			 Secretary shall ensure that unaccompanied alien children are—
				(1)physically
			 separated from any adult who is not an immediate family member; and
				(2)separated by
			 sight and sound from—
					(A)immigration
			 detainees and inmates with criminal convictions;
					(B)pretrial inmates
			 facing criminal prosecution;
					(C)children who have
			 been adjudicated delinquents or convicted of adult offenses or are pending
			 delinquency or criminal proceedings; and
					(D)inmates
			 exhibiting violent behavior while in detention.
					(q)Short-Term
			 facility requirements
				(1)Access to basic
			 needs, people, and property
					(A)Basic
			 needsAll detainees in short-term detention facilities shall
			 receive—
						(i)potable
			 water;
						(ii)food, if
			 detained for more than 5 hours;
						(iii)basic
			 toiletries, diapers, sanitary products, and blankets; and
						(iv)access to
			 bathroom facilities.
						(B)PeopleThe
			 Secretary shall provide consular officials with access to detainees held at any
			 short-term detention facility. Detainees shall be afforded reasonable access to
			 a licensed health care professional. The Secretary shall ensure that nursing
			 mothers in such facilities have access to their children.
					(C)PropertyAny
			 property belonging to a detainee that was confiscated by an official of the
			 Department of Homeland Security shall be returned to the detainee upon
			 repatriation or transfer.
					(2)Protections for
			 children
					(A)Qualified
			 staffThe Secretary shall ensure that adequately trained and
			 qualified staff are stationed at each major port of entry at which, during the
			 2 most recent fiscal years, an average of at least 50 unaccompanied alien
			 children have been held per year by United States Customs and Border
			 Protection. Such staff shall include—
						(i)independent
			 licensed social workers dedicated to ensuring the proper temporary care for the
			 children while in the custody of United States Customs and Border Protection;
			 and
						(ii)agents charged
			 primarily with the safe, swift, and humane transportation of such children to
			 the custody of the Office of Refugee Resettlement.
						(B)Specific
			 rightsThe social workers described in subparagraph (A)(i) shall
			 ensure that each unaccompanied alien child—
						(i)receives
			 emergency medical care;
						(ii)receives mental
			 health care in case of trauma;
						(iii)has access to
			 psychosocial health services;
						(iv)is
			 provided with—
							(I)a pillow, linens,
			 and sufficient blankets to rest at a comfortable temperature; and
							(II)a bed and
			 mattress placed in an area specifically designated for residential use;
							(v)receives adequate
			 nutrition;
						(vi)enjoys a safe
			 and sanitary living environment;
						(vii)receives
			 educational materials; and
						(viii)has access to
			 at least 3 hours of indoor and outdoor recreational programs and activities per
			 day.
						(3)Confidentiality
					(A)In
			 generalThe Secretary of Health and Human Services shall maintain
			 the privacy and confidentiality of all information gathered in the course of
			 providing care, custody, placement, and follow-up services to unaccompanied
			 alien children, consistent with the best interest of such children, by not
			 disclosing such information to other government agencies or nonparental third
			 parties, except as provided under paragraph (2).
					(B)Limited
			 disclosure of informationThe Secretary may disclose information
			 regarding an unaccompanied alien child only if—
						(i)the
			 child authorizes such disclosure and it is consistent with the child's best
			 interest; or
						(ii)the disclosure
			 is to a duly recognized law enforcement entity and is necessary to prevent
			 imminent and serious harm to another individual.
						(C)Written
			 recordAll disclosures under paragraph (2) shall be duly recorded
			 in writing and placed in the child’s file.
					11.Timely notice
			 of immigration chargesSection
			 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended by adding
			 at the end the following:
			
				(f)Notice and
				chargesNot later than 48 hours after the commencement of a
				detention of an individual under this section, the Secretary of Homeland
				Security shall—
					(1)file a Notice to
				Appear or other relevant charging document with the immigration court closest
				to the location at which the individual was apprehended; and
					(2)serve such notice
				or charging document on the
				individual.
					.
		12.Procedures for
			 ensuring accuracy and verifiability of sworn statements taken pursuant to
			 expedited removal authority
			(a)In
			 generalThe Secretary shall establish quality assurance
			 procedures to ensure the accuracy and verifiability of signed or sworn
			 statements taken by employees of the Department of Homeland Security exercising
			 expedited removal authority under section 235(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1225(b)).
			(b)Recording of
			 interviews
				(1)In
			 generalAny sworn or signed written statement taken from an alien
			 as part of the record of a proceeding under section 235(b)(1)(A) of the
			 Immigration and Nationality Act shall be accompanied by a recording of the
			 interview which served as the basis for such sworn statement.
				(2)ContentThe
			 recording shall include—
					(A)a reading of the
			 entire written statement to the alien in a language that the alien claims to
			 understand; and
					(B)the verbal
			 affirmation by the alien of the accuracy of—
						(i)the
			 written statement; or
						(ii)a
			 corrected version of the written statement.
						(3)FormatThe
			 recording shall be made in video, audio, or other equally reliable
			 format.
				(4)EvidenceRecordings
			 of interviews under this subsection may be considered as evidence in any
			 further proceedings involving the alien.
				(c)Exemption
			 authority
				(1)Exempted
			 facilitiesSubsection (b) shall not apply to interviews that
			 occur at detention facilities exempted by the Secretary under this
			 subsection.
				(2)CriteriaThe
			 Secretary, or the Secretary’s designee, may exempt any detention facility if
			 compliance with subsection (b) at that facility would impair operations or
			 impose undue burdens or costs.
				(3)ReportThe
			 Secretary shall annually submit a report to Congress that identifies the
			 facilities that have been exempted under this subsection.
				(4)No private
			 cause of actionNothing in this subsection may be construed to
			 create a private cause of action for damages or injunctive relief.
				(d)InterpretersThe
			 Secretary shall ensure that a professional fluent interpreter is used
			 if—
				(1)the interviewing
			 officer does not speak a language understood by the alien; and
				(2)there is no other
			 Federal Government employee available who is able to interpret effectively,
			 accurately, and impartially.
				13.Study on the
			 effect of expedited removal provisions, practices, and procedures on asylum
			 claims
			(a)Study
				(1)In
			 generalThe United States Commission on International Religious
			 Freedom (referred to in this section as the Commission) is
			 authorized to conduct a study to determine whether immigration officers
			 described in paragraph (2) are engaging in conduct described in paragraph
			 (3).
				(2)Immigration
			 officers describedAn immigration officer described in this
			 paragraph is an immigration officer performing duties under section 235(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1225(b)) with respect to aliens
			 who—
					(A)are apprehended
			 after entering the United States; and
					(B)may be eligible
			 to apply for asylum under section 208 or 235 of such Act.
					(3)Conduct
			 describedAn immigration officer engages in conduct described in
			 this paragraph if the immigration officer—
					(A)improperly
			 encourages an alien referred to in paragraph (2) to withdraw or retract claims
			 for asylum;
					(B)incorrectly fails
			 to refer such an alien for an interview by an asylum officer to determine
			 whether the alien has a credible fear of persecution (as defined in section
			 235(b)(1)(B)(v) of such Act (8 U.S.C. 1225(b)(1)(B)(v)));
					(C)incorrectly
			 removes such an alien to a country in which the alien may be persecuted;
			 or
					(D)detains such an
			 alien improperly or under inappropriate conditions.
					(b)ReportNot
			 later than 2 years after the date on which the Commission initiates the study
			 under subsection (a), the Commission shall submit a report containing the
			 results of the study to—
				(1)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
				(2)the
			 Committee on the Judiciary of the
			 Senate;
				(3)the
			 Committee on Foreign Relations of the
			 Senate;
				(4)the
			 Committee on Homeland Security of the House of
			 Representatives;
				(5)the
			 Committee on the Judiciary of the House of
			 Representatives; and
				(6)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
				(c)Staff
				(1)From other
			 agencies
					(A)IdentificationThe
			 Commission may identify employees of the Department of Homeland Security, the
			 Department of Justice, and the Government Accountability Office that have
			 significant expertise and knowledge of refugee and asylum issues.
					(B)DesignationAt
			 the request of the Commission, the Secretary, the Attorney General, and the
			 Comptroller General of the United States shall authorize staff identified under
			 subparagraph (A) to assist the Commission in conducting the study under
			 subsection (a).
					(2)Additional
			 staffThe Commission may hire additional staff and consultants to
			 conduct the study under subsection (a).
				(3)Access to
			 proceedings
					(A)In
			 generalExcept as provided in subparagraph (B), the Secretary and
			 the Attorney General shall provide staff designated under paragraph (1) or
			 hired under paragraph (2) with unrestricted access to all stages of all
			 proceedings conducted under section 235(b) of the Immigration and Nationality
			 Act (8 U.S.C. 1225(b)).
					(B)ExceptionsThe
			 Secretary and the Attorney General may not permit unrestricted access under
			 subparagraph (A) if—
						(i)the
			 alien subject to a proceeding under such section 235(b) objects to such access;
			 or
						(ii)the Secretary or
			 Attorney General determines that the security of a particular proceeding would
			 be threatened by such access.
						14.Lawful
			 permanent resident status of refugees and asylum seekers granted
			 asylum
			(a)Admission of
			 emergency situation refugeesSection 207(c) of the Immigration
			 and Nationality Act (8 U.S.C. 1157(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 Attorney General the first time it appears and inserting
			 Secretary of Homeland Security;
					(B)by striking
			 Attorney General each additional place it appears and inserting
			 Secretary; and
					(C)by striking
			 (except as otherwise provided under paragraph (3)) as an immigrant under
			 this Act. and inserting (except as provided under subsection (b)
			 and (c) of section 209) as an immigrant under this Act. Notwithstanding any
			 numerical limitations specified in this Act, any alien admitted under this
			 paragraph shall be regarded as lawfully admitted to the United States for
			 permanent residence as of the date of such alien’s admission to the United
			 States.;
					(2)in paragraph
			 (2)(A)—
					(A)by striking
			 (except as otherwise provided under paragraph (3)) and inserting
			 (except as provided under subsection (b) and (c) of section
			 209); and
					(B)by striking the
			 last sentence and inserting the following: An alien admitted to the
			 United States as a refugee may petition for his or her spouse or child to
			 follow to join him or her in the United States at any time after such alien’s
			 admission, notwithstanding his or her treatment as a lawful permanent resident
			 as of the date of his or her admission to the United States.;
					(3)by striking
			 paragraph (3);
				(4)by redesignating
			 paragraph (4) as paragraph (3); and
				(5)in paragraph (3),
			 as redesignated—
					(A)by striking
			 Attorney General the first time it appears and inserting
			 Secretary of Homeland Security; and
					(B)by striking
			 Attorney General each additional place it appears and inserting
			 Secretary.
					(b)Treatment of
			 spouse and childrenSection 208(b)(3) of such Act (8 U.S.C.
			 1158(b)(3)) is amended—
				(1)by redesignating
			 subparagraph (B) as subparagraph (E); and
				(2)by inserting
			 after subparagraph (A) the following:
					
						(B)PetitionAn
				alien granted asylum under this subsection may petition for the same status to
				be conferred on his or her spouse or child at any time after such alien is
				granted asylum whether or not such alien has applied for, or been granted,
				adjustment to permanent resident status under section 209.
						(C)Permanent
				resident statusNotwithstanding any numerical limitations
				specified in this Act, a spouse or child admitted to the United States as an
				asylee following to join a spouse or parent previously granted asylum shall be
				regarded as lawfully admitted to the United States for permanent residence as
				of the date of such spouse’s or child’s admission to the United States.
						(D)Application for
				adjustment of statusA spouse or child who was not admitted to
				the United States pursuant to a grant of asylum, but who was granted asylum
				under this subparagraph after his or her arrival as the spouse or child of an
				alien granted asylum under section 208, may apply for adjustment of status to
				that of lawful permanent resident under section 209 at any time after being
				granted
				asylum.
						.
				(c)Refugees
				(1)In
			 generalSection 209 of such Act (8 U.S.C. 1159) is amended to
			 read as follows:
					
						209.Treatment of
				aliens admitted as refugees and of aliens granted asylum
							(a)In general
								(1)Treatment of refugeesNotwithstanding any numerical limitations
				specified in this Act, any alien who has been admitted to the United States
				under section 207 shall be regarded as lawfully admitted to the United States
				for permanent residence as of the date of such admission.
								(2)Treatment of
				spouse and childrenNotwithstanding any numerical limitations
				specified in this Act, any alien admitted to the United States under section
				208(b)(3) as the spouse or child of an alien granted asylum under section
				208(b)(1) shall be regarded as lawfully admitted to the United States for
				permanent residence as of the date of such admission.
								(3)Adjustment of
				statusThe Secretary of
				Homeland Security or the Attorney General, in the discretion of the Secretary
				or the Attorney General, and under such regulations as the Secretary or the
				Attorney General may prescribe, may adjust, to the status of an alien lawfully
				admitted to the United States for permanent residence, the status of any alien
				who, while in the United States—
									(A)is granted—
										(i)asylum under section 208(b) (as a principal
				alien or as the spouse or child of an alien granted asylum); or
										(ii)refugee status under section 207 as the
				spouse or child of a refugee;
										(B)applies for such adjustment of status at
				any time after being granted asylum or refugee status;
									(C)is not firmly
				resettled in any foreign country; and
									(D)is admissible
				(except as otherwise provided under subsections (b) and (c)) as an immigrant
				under this Act at the time of examination for adjustment of such alien.
									(4)RecordUpon
				approval of an application under this subsection, the Secretary of Homeland
				Security or the Attorney General shall establish a record of the alien’s
				admission for lawful permanent residence as of the date such alien was granted
				asylum or refugee status.
								(5)Document
				issuanceAn alien who has been admitted to the United States
				under section 207 or 208 or who adjusts to the status of a lawful permanent
				resident as a refugee or asylee under this section shall be issued
				documentation indicating that such alien is a lawful permanent resident
				pursuant to a grant of refugee or asylum status.
								(b)Inapplicability of certain inadmissibility
				grounds to refugees, aliens granted asylum, and such aliens seeking adjustment
				of status to lawful permanent residentParagraphs (4), (5), and (7)(A) of section
				212(a) shall not apply to—
								(1)any refugee under section 207;
								(2)any alien granted asylum under section 208;
				or
								(3)any alien seeking admission as a lawful
				permanent resident pursuant to a grant of refugee or asylum status.
								(c)Waiver of
				inadmissibility or deportability for refugees, aliens granted asylum, and such
				aliens seeking adjustment of status to lawful permanent resident
								(1)In
				generalExcept as provided in paragraph (2), the Secretary of
				Homeland Security or the Attorney General may waive any ground of
				inadmissibility under section 212 or any ground of deportability under section
				237 for a refugee admitted under section 207, an alien granted asylum under
				section 208, or an alien seeking admission as a lawful permanent resident
				pursuant to a grant of refugee or asylum status if the Secretary or the
				Attorney General determines that such waiver is justified by humanitarian
				purposes, to ensure family unity, or is otherwise in the public
				interest.
								(2)IneligibilityA
				refugee under section 207, an alien granted asylum under section 208, or an
				alien seeking admission as a lawful permanent resident pursuant to a grant of
				refugee or asylum status shall be ineligible for a waiver under paragraph (1)
				if it has been established that the alien is—
									(A)inadmissible
				under section 212(a)(2)(C) or subparagraph (A), (B), (C), or (E) of section
				212(a)(3);
									(B)deportable under
				section 237(a)(2)(A)(iii) for an offense described in section 101(a)(43)(B);
				or
									(C)deportable under
				subparagraph (A), (B), (C), or (D) of section
				237(a)(4).
									.
				(d)Technical
			 amendments
				(1)Aliens not
			 subject to direct numerical limitationsSection 201(b)(1)(B) of
			 the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)(B)) is amended to read
			 as follows:
					
						(B)Aliens who are admitted to the United
				States as permanent residents under section 207 or 208 or whose status is
				adjusted under section
				209.
						.
				(2)TrainingSection
			 207(f)(1) of such Act (8 U.S.C. 1157(f)(1)) is amended by striking
			 Attorney General and inserting Secretary of Homeland
			 Security.
				(3)Table of
			 contentsThe table of contents for such Act is amended by
			 striking the item relating to section 209 and inserting the following:
					
						
							Sec. 209. Treatment of aliens admitted as refugees and of
				aliens granted
				asylum.
						
						.
				(e)Savings
			 provisions
				(1)In
			 generalNothing in the amendments made by this section may be
			 construed to limit access to the benefits described at chapter 2 of title IV of
			 the Immigration and Nationality Act (8 U.S.C. 1521 et seq.).
				(2)ClarificationAliens
			 admitted for lawful permanent residence under section 207 or 208 of the
			 Immigration and Nationality Act (8 U.S.C. 1157 and 1158) or who adjust status
			 to lawful permanent resident under section 209 of such Act (8 U.S.C. 1159)
			 shall be considered to be refugees and aliens granted asylum in accordance with
			 sections 402, 403, 412, and 431 of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612, 1613, 1622, and
			 1641).
				(f)Effective
			 dateThis section, and the amendments made by this section, shall
			 become effective on the earlier of—
				(1)the date that is
			 180 days after the date of the enactment of this Act; or
				(2)the date on which
			 a final rule is promulgated to implement this section.
				15.Protections for
			 minors seeking asylum
			(a)In
			 generalSection 208 of the Immigration and Nationality Act (8
			 U.S.C. 1158) is amended—
				(1)in subsection
			 (a)(2), as amended by section 3, by adding at the end the following:
					
						(D)Applicability
				to minorsSubparagraphs (A), (B), and (C) do not apply to an
				applicant who is younger than 18 years of age on the earlier of—
							(i)the date on which
				the asylum application is filed; or
							(ii)the date on
				which any Notice to Appear is issued.
							;
				and
				(2)in subsection (b)(3), as amended by section
			 14(b), by adding at the end the following:
					
						(F)JurisdictionAn asylum officer (as defined in section
				235(b)(1)(E)) shall have initial jurisdiction over any asylum application filed
				by an applicant who is younger than 18 years of age on the earlier of—
							(i)the date on which the asylum application is
				filed; or
							(ii)the date on which any Notice to Appear is
				issued.
							.
				(b)Reinstatement
			 of removalSection 241(a) of the Immigration and Nationality Act
			 (8 U.S.C. 1231(a)) is amended—
				(1)in paragraph (5),
			 by striking If the Attorney General and inserting Except
			 as provided in paragraph (8), if the Secretary of Homeland Security;
			 and
				(2)by adding at the
			 end of the following:
					
						(8)Applicability
				of reinstatement of removalParagraph (5) shall not apply to an
				alien who has reentered the United States illegally after having been removed
				or having departed voluntarily, under an order of removal, if the alien was
				younger than 18 years of age on the date on which the alien was removed or
				departed voluntarily under an order of
				removal.
						.
				16.Multiple forms
			 of relief
			(a)In
			 generalApplicants for
			 admission as refugees may simultaneously pursue admission under any visa
			 category for which such applicants may be eligible.
			(b)Asylum
			 applicants who become eligible for diversity visasSection
			 204(a)(1)(I) (8 U.S.C. 1154(a)(1)(I)) of the Immigration and Nationality Act (8
			 U.S.C. 1154(a)(1)(I)) is amended by adding at the end the following:
				
					(iv)(I)An asylum seeker in the
				United States who is notified that he or she is eligible for an immigrant visa
				pursuant to section 203(c) may file a petition with the district director that
				has jurisdiction over the district in which the asylum seeker resides (or, in
				the case of an asylum seeker who is or was in removal proceedings, the
				immigration court in which the removal proceeding is pending or was
				adjudicated) to adjust status to that of a permanent resident.
						(II)A petition under subclause (I) shall
				be filed not later than 30 days before the end of the fiscal year for which the
				petitioner received notice of eligibility for the visa and shall contain such
				information and be supported by such documentary evidence as the Secretary of
				State may require.
						(III)The district director or
				immigration court shall attempt to adjudicate each petition under this clause
				before the last day of the fiscal year for which the petitioner was selected.
				Notwithstanding clause (ii)(II), if the district director or immigration court
				is unable to complete such adjudication during such fiscal year, the
				adjudication and adjustment of the petitioner’s status may take place after the
				end of such fiscal
				year.
						.
			17.Protection of
			 refugee families
			(a)Children of
			 refugee or asylee spouses and childrenA child of an alien who
			 qualifies for admission as a spouse or child under section 207(c)(2)(A) or
			 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1157(c)(2)(A) and
			 1158(b)(3)) shall be entitled to the same admission status as such alien if the
			 child—
				(1)is accompanying
			 or following to join such alien; and
				(2)is otherwise
			 admissible under such section 207(c)(2)(A) or 208(b)(3).
				(b)Separated
			 childrenA child younger than 18 years of age who has been
			 separated from the birth or adoptive parents of such child and is living under
			 the care of an alien who has been approved for admission to the United States
			 as a refugee shall be admitted as a refugee if—
				(1)it is in the best
			 interest of such child to be placed with such alien in the United States;
			 and
				(2)such child is
			 otherwise admissible under section 207(c)(3) of the Immigration and Nationality
			 Act (8 U.S.C. 1157(c)(3)).
				(c)Elimination of
			 time limits on reunification of refugee and asylee families
				(1)Emergency
			 situation refugeesSection 207(c)(2)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1157(c)(2)(A)) is amended by striking A spouse
			 or child (as defined in section 101(b)(1) (A), (B), (C), (D), or (E))
			 and inserting, Regardless of when such refugee was admitted to the
			 United States, a spouse or child (other than a child described in section
			 101(b)(1)(F)).
				(2)AsylumSection
			 208(b)(3)(A) of such Act (8 U.S.C. 1158(b)(3)(A)) is amended to read as
			 follows:
					
						(A)In
				generalA spouse or child (other than a child described in
				section 101(b)(1)(F)) of an alien who was granted asylum under this subsection
				at any time may, if not otherwise eligible for asylum under this section, be
				granted the same status as the alien if accompanying or following to join such
				alien.
						.
				(d)Timely
			 adjudication of refugee and asylee family reunification
			 petitionsThe Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.) is amended—
				(1)in section
			 207(c)(2), as amended by subsection (c), by adding at the end the
			 following:
					
						(D)The Secretary shall ensure that the
				application of an alien who is following to join a refugee who qualifies for
				admission under paragraph (1) is adjudicated not later than 90 days after the
				submission of such application.
						;
				and
				(2)in section
			 208(b)(3), by adding at the end the following:
					
						(G)Timely
				adjudicationThe Secretary shall ensure that the application of
				each alien described in subparagraph (A) who applies to follow an alien granted
				asylum under this subsection is adjudicated not later than 90 days after the
				submission of such
				application.
						.
				18.Reform of
			 refugee consultation process and refugee processingSection 207 of the Immigration and
			 Nationality Act (8 U.S.C. 1157) is amended—
			(1)in subsection (a), by adding at the end the
			 following:
				
					(5)All officers of the Federal Government
				responsible for refugee admissions or refugee resettlement shall treat the
				determinations made under this subsection and subsection (b) as the refugee
				admissions goal for the fiscal
				year.
					;
			(2)in subsection (d), by adding at the end the
			 following:
				
					(4)Not later than 15 days after the last day
				of each calendar quarter, the President shall submit a report to the
				Committee on the Judiciary of the
				Senate and the Committee on
				the Judiciary of the House of Representatives that
				contains—
						(A)the number of refugees who were admitted
				during the previous quarter;
						(B)the percentage of those arrivals against
				the refugee admissions goal for such quarter;
						(C)the cumulative number of refugees who were
				admitted during the fiscal year as of the end of such quarter;
						(D)the number of refugees to be admitted
				during the remainder of the fiscal year in order to meet the refugee admissions
				goal for the fiscal year; and
						(E)a
				plan that describes the procedural or personnel changes necessary to achieve
				the refugee admissions goal for the fiscal
				year.
						;
				and
			(3)in subsection (e)—
				(A)by redesignating paragraphs (1) through (7)
			 as subparagraphs (A) through (G), respectively;
				(B)in the matter preceding subparagraph (A),
			 as redesignated—
					(i)by inserting (1) after
			 (e); and
					(ii)by inserting , which shall be
			 commenced not later than May 1 of each year and continue periodically
			 throughout the remainder of the year, if necessary, after
			 discussions in person;
					(C)by striking
			 To the extent possible, and inserting the following:
					
						(2)To the extent
				possible
						;
				and
				(D)by adding at the end the following:
					
						(3)(A)The plans referred to
				in paragraph (1)(C) shall include estimates of—
								(i)the number of refugees the President
				expects to have ready to travel to the United States at the beginning of the
				fiscal year;
								(ii)the number of refugees and the
				stipulated populations the President expects to admit to the United States in
				each quarter of the fiscal year; and
								(iii)the number of refugees the President
				expects to have ready to travel to the United States at the end of the fiscal
				year.
								(B)The Secretary of Homeland Security
				shall ensure that an adequate number of refugees are processed during the
				fiscal year to fulfill the refugee admissions goals under subsections (a) and
				(b).
							.
				19.Admission of
			 refugees in the absence of the annual presidential determinationSection 207(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1157(a)) is amended—
			(1)by striking paragraph (1);
			(2)by redesignating paragraphs (2), (3), (4),
			 and (5) as paragraphs (1), (2), (3), and (4), respectively;
			(3)in paragraph (1), as redesignated—
				(A)by striking after fiscal year
			 1982; and
				(B)by adding at the end the following:
			 If the President does not issue a determination under this paragraph
			 before the beginning of a fiscal year, the number of refugees that may be
			 admitted under this section in each quarter before the issuance of such
			 determination shall be 25 percent of the number of refugees admissible under
			 this section during the previous fiscal year.; and
				(4)in paragraph (3),
			 as redesignated, by striking (beginning with fiscal year
			 1992).
			20.Authority to
			 designate certain groups of refugees for consideration
			(a)In
			 generalSection 207(c)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1157(c)(1)) is amended—
				(1)by inserting
			 (A) before Subject to the numerical limitations;
			 and
				(2)by adding at the
			 end the following:
					
						(B)(i)The Secretary of State,
				after notification to Congress, may designate specifically defined groups of
				aliens whose resettlement in the United States is justified by humanitarian
				concerns or is otherwise in the national interest and who share common
				characteristics that identify them as targets of persecution on account of
				race, religion, nationality, membership in a particular social group, or
				political opinion or who otherwise have a shared need for resettlement due to
				vulnerabilities or a lack of local integration prospects in their country of
				first asylum.
							(ii)An alien who establishes membership
				in a group designated under clause (i) to the satisfaction of the designee of
				the Secretary of Homeland Security shall establish, for purposes of admission
				as a refugee under this section, that such alien has a well-founded fear of
				persecution on account of race, religion, nationality, membership in a
				particular social group, or political opinion.
							(iii)A designation under clause
				(i)—
								(I)shall expire at the end of each fiscal
				year; and
								(II)may be extended by the Secretary of
				State after notification to Congress.
								(iv)An alien’s admission under this
				subparagraph shall count against the refugee admissions goal under subsection
				(a).
							(v)A designation under clause (i) shall
				not influence decisions to grant, to any alien, asylum under section 208,
				protection under section 241(b)(3), or protection under the Convention Against
				Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at
				New York December 10,
				1984.
							.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first fiscal year that begins after the date of the enactment
			 of this Act.
			21.Update of
			 reception and placement grantsBeginning with fiscal year 2012, not later
			 than 30 days before the beginning of each fiscal year, the Secretary shall
			 notify Congress of the amount of funds that the Secretary will provide in its
			 Reception and Placement Grants in the coming fiscal year. In setting the amount
			 of such grants each year, the Secretary shall ensure that—
			(1)the grant amount
			 is adjusted so that it is adequate to provide for the anticipated initial
			 resettlement needs of refugees, including adjusting the amount for inflation
			 and the cost of living;
			(2)an amount is
			 provided at the beginning of the fiscal year to each national resettlement
			 agency that is sufficient to ensure adequate local and national capacity to
			 serve the initial resettlement needs of refugees the Secretary anticipates the
			 agency will resettle throughout the fiscal year; and
			(3)additional
			 amounts are provided to each national resettlement agency promptly upon the
			 arrival of refugees that, exclusive of the amounts provided pursuant to
			 paragraph (2), are sufficient to meet the anticipated initial resettlement
			 needs of such refugees and support local and national operational costs in
			 excess of the estimates described in paragraph (1).
			22.Legal
			 assistance for refugees and asyleesSection 412(c)(1)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1522(c)(1)(A)) is amended—
			(1)in clause (ii),
			 by striking and at an end;
			(2)by redesignating
			 clause (iii) as clause (iv); and
			(3)by inserting
			 after clause (ii) the following:
				
					(iii)to provide legal services for
				refugees to assist them in obtaining immigration benefits for which they are
				eligible;
				and
					.
			23.Protection for
			 aliens interdicted at seaSection 241(b)(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(b)(3)) is amended—
			(1)in the paragraph
			 heading, by striking to a
			 country where alien’s life or freedom would be
			 threatened and inserting or return if refugee’s life or freedom would be
			 threatened or alien would be subjected to
			 torture;
			(2)in subparagraph
			 (A)—
				(A)by striking
			 Notwithstanding and inserting the following:
					
						(i)Life or freedom
				threatenedNotwithstanding
						;
				and
				(B)by adding at the
			 end the following:
					
						(ii)Asylum
				interviewNotwithstanding paragraphs (1) and (2), a United States
				officer may not return any alien interdicted or otherwise encountered in
				international waters or United States waters who has expressed a fear of return
				to his or her country of departure, origin, or last habitual residence—
							(I)until such alien
				has had the opportunity to be interviewed by an asylum officer to determine
				whether that alien has a well-founded fear of persecution because of the
				alien’s race, religion, nationality, membership in a particular social group,
				or political opinion, or because the alien would be subject to torture in that
				country; or
							(II)if an asylum
				officer has determined that the alien has such a well-founded fear of
				persecution or would be subject to torture in his or her country of departure,
				origin, or last habitual
				residence.
							;
				(3)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
			(4)by inserting
			 after subparagraph (A) the following:
				
					(B)Protections for
				aliens interdicted in international or United States watersThe
				Secretary of Homeland Security shall issue regulations establishing a uniform
				procedure applicable to all aliens interdicted in international or United
				States waters that—
						(i)provides each
				alien—
							(I)a meaningful
				opportunity to express, through a translator who is fluent in a language the
				alien claims to understand, a fear of return to his or her country of
				departure, origin, or last habitual residence; and
							(II)in a
				confidential setting and in a language the alien claims to understand,
				information concerning the alien’s interdiction, including the ability to
				inform United States officers about any fears relating to the alien’s return or
				repatriation;
							(ii)provides each
				alien expressing such a fear of return or repatriation a confidential interview
				conducted by an asylum officer, in a language the alien claims to understand,
				to determine whether the alien’s return to his or her country of origin or
				country of last habitual residence is prohibited because the alien has a
				well-founded fear of persecution—
							(I)because of the
				alien’s race, religion, nationality, membership in a particular social group,
				or political opinion; or
							(II)because the
				alien would be subject to torture in that country;
							(iii)ensures that
				each alien can effectively communicate with United States officers through the
				use of a translator fluent in a language the alien claims to understand;
				and
						(iv)provides each
				alien who, according to the determination of an asylum officer, has a
				well-founded fear of persecution for the reasons specified in clause (ii) or
				would be subject to torture, an opportunity to seek protection in—
							(I)a country other
				than the alien’s country of origin or country of last habitual residence in
				which the alien has family or other ties that will facilitate resettlement;
				or
							(II)if the alien has
				no such ties, a country that will best facilitate the alien’s resettlement,
				which may include the United
				States.
							.
			24.Protection of
			 stateless persons in the United States
			(a)In
			 generalChapter 1 of title II
			 of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by
			 adding at the end the following:
				
					210A.Protection of
				stateless persons in the United States
						(a)Defined
				term
							(1)In
				generalIn this section, the term de jure stateless
				person means an individual who is not considered a national under the
				laws of any country.
							(2)Designation of
				specific de jure groupsThe Secretary of Homeland Security may
				designate specific groups of individuals who are considered de jure stateless
				persons, for purposes of this section.
							(b)Mechanisms for
				regularizing the status of stateless persons
							(1)Relief for
				individuals determined to be de jure stateless personsThe
				Secretary of Homeland Security or the Attorney General may cancel removal or
				provide conditional lawful status to an alien who is otherwise inadmissible or
				deportable from the United States if the alien—
								(A)is a de jure
				stateless person;
								(B)applies for such
				relief;
								(C)is not
				inadmissible under paragraph (2) or (3) of section 212(a);
								(D)is not deportable
				under paragraph (2), (3), or (4) of section 237(a); and
								(E)is not described
				in section 241(b)(3)(C)(i).
								(2)Waivers
								(A)Automatic
				waiversIn determining an alien’s eligibility for relief under
				paragraph (1), paragraphs (4), (5), (6)(A), (7)(A), and (9) of section 212(a)
				shall not apply.
								(B)ApplicationAn
				alien seeking relief under paragraph (1) may apply to the Secretary or the
				Attorney General for a waiver of any of the grounds set forth in subparagraph
				(C) and (D) of paragraph (1).
								(C)Other
				waiversThe Secretary or the Attorney General may waive any other
				ground of inadmissibility or deportability (except for section 241(b)(3)(C)(i))
				with respect to such an applicant, including felony convictions and health
				conditions, if such waiver—
									(i)is justified by
				humanitarian purposes;
									(ii)would ensure
				family unity; or
									(iii)is otherwise in
				the public interest.
									(3)Work
				authorizationThe Secretary may—
								(A)authorize an
				alien who has applied for relief under paragraph (1) to engage in employment in
				the United States while such application is being considered; and
								(B)provide such
				applicant with an employment authorized endorsement or other appropriate
				document signifying authorization of employment.
								(4)Dependent
				spouses and childrenThe spouse, child, or unmarried son or
				daughter of an alien who has been granted conditional lawful status under
				paragraph (1) may apply for conditional lawful status under this section as a
				dependent if—
								(A)the dependent
				properly files an application for such status;
								(B)the dependent is
				physically present in the United States on the date on which such application
				is filed;
								(C)the dependent
				meets the eligibility criteria set forth in paragraph (1); and
								(D)the qualifying
				relationship to the principal beneficiary existed on the date on which such
				alien was granted conditional lawful status.
								(c)Adjustment of
				status
							(1)Inspection and
				examinationAt the end of the 1-year period beginning on the date
				on which an alien has been granted conditional lawful status under subsection
				(b), the alien may apply for lawful permanent residence in the United States
				if—
								(A)the alien has
				been physically present in the United States for at least 1 year;
								(B)the alien’s
				conditional lawful status has not been terminated by the Secretary of Homeland
				Security or the Attorney General, pursuant to such regulations as the Secretary
				or the Attorney General may prescribe; and
								(C)the alien has not
				otherwise acquired permanent resident status.
								(2)Requirements
				for adjustmentThe Secretary or the Attorney General, under such
				regulations as the Secretary or the Attorney General may prescribe, may adjust
				the status of an alien granted conditional lawful status under subsection (b)
				to that of an alien lawfully admitted for permanent residence if such
				alien—
								(A)is a de jure
				stateless person;
								(B)properly applies
				for such adjustment of status;
								(C)has been
				physically present in the United States for at least 1 year after being granted
				conditional lawful status under subsection (b);
								(D)is not firmly
				resettled in any foreign country; and
								(E)is admissible
				(except as otherwise provided under subsection (b)(2)) as an immigrant under
				this chapter at the time of examination of such alien for adjustment of
				status.
								(3)Proving the
				claimIn determining an alien’s eligibility for adjustment of
				status under this subsection, the Secretary or the Attorney General shall
				consider any credible evidence relevant to the application. The determination
				of what evidence is credible and the weight to be given that evidence shall be
				within the sole discretion of the Secretary or the Attorney General.
							(4)RecordUpon
				approval of an application under this subsection, the Secretary or the Attorney
				General shall establish a record of the alien’s admission for lawful permanent
				residence as of the date that is 1 year before the date of such
				approval.
							(d)Review
							(1)Administrative
				reviewThe Attorney General shall provide applicants for relief
				under this section the same right to, and procedures for, administrative review
				as are provided to aliens subject to removal proceedings under section
				240.
							(2)Judicial
				reviewThe United States Court of Appeals shall—
								(A)sustain a final
				decision denying relief under this section unless it is contrary to law, an
				abuse of discretion, or not supported by substantial evidence; and
								(B)decide the
				petition only on the administrative record on which the denial of relief is
				based.
								(3)Motions to
				reopenNotwithstanding any limitation imposed by law on motions
				to reopen removal or deportation proceedings, any individual who is eligible
				for relief under this section may file 1 motion to reopen removal or
				deportation proceedings in order to apply for relief under this
				section.
							.
			(b)Clerical
			 amendmentThe table of contents for the Immigration and
			 Nationality Act is amended by inserting after the item relating to section 210
			 the following:
				
					
						Sec. 210A. Protection of stateless persons in the United
				States.
					
					.
			25.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act, and the amendments made by this Act.
		
